 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (510) 970-4860
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                          FRESNO DIVISION

13

14    VERONICA LISA DAVIS,                              No. 1:20-cv-01801-EPG

15                       Plaintiff,
                                                        STIPULATION AND ORDER TO REMAND
16    v.                                                FOR FURTHER PROCEEDINGS PURSUANT
                                                        TO SENTENCE FOUR OF 42 U.S.C. § 405(g),
17    ANDREW SAUL,
      Commissioner of Social Security,                  AND FOR ENTRY OF JUDGMENT IN
18                                                      FAVOR OF PLAINTIFF
                         Defendant.
19                                                      (ECF No. 13)

20          The parties stipulate by counsel that this action be remanded to the Commissioner of

21   Social Security for further administrative action pursuant to section 205(g) of the Social Security

22   Act, as amended, 42 U.S.C. § 405(g), sentence four.

23          On remand, the Appeals Council will consolidate the claim associated with this civil

24   action with a previously-filed and remanded claim (E.D. Cal. 1:17-cv-00621-SAB, 9th Cir. No.

25   18-15985), as well as with an additional subsequent claim, and remand to an administrative law

26   judge for a hearing and decision as to whether the claimant was disabled between May 2011 and

27   the time of the new decision.

28   ///
 1   DATED: June 23, 2021                          /s/ Jonathan Pena
                                                   JONATHAN PENA
 2                                                 (as authorized by email)
                                                   Attorney for Plaintiff
 3
                                                   PHILLIP A. TALBERT
 4                                                 Acting United States Attorney
 5
     DATED: June 23, 2021                    By    s/ Daniel P. Talbert
 6                                                 DANIEL P. TALBERT
                                                   Special Assistant United States Attorney
 7
                                                   Attorneys for Defendant
 8

 9

10
                                                      ORDER
11
            Based upon the parties’ stipulation and order to remand for further proceedings pursuant
12
     to sentence four of 42 U.S.C. § 405(g), and for entry of judgment in favor of plaintiff (ECF No.
13
     13), IT IS HEREBY ORDERED that the above-captioned action is remanded to the
14   Commissioner of Social Security for further proceedings consistent with the terms of the
15   stipulation to remand. The Clerk of the Court is directed to enter a judgment in favor of Plaintiff
16   and against Defendant.
17

18   IT IS SO ORDERED.

19
        Dated:     June 24, 2021                               /s/
20                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       2
